UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1293


JOSEPH H. EDMONDS,

                Plaintiff - Appellant,

          v.

SOCIAL SECURITY DISABILITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:13-cv-00539-JRS)


Submitted:   May 29, 2014                     Decided:   June 2, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph H. Edmonds, Appellant Pro Se.          Robin Perrin Meier,
Elizabeth Wu, Assistant United States         Attorneys, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph        Edmonds      appeals        the    district      court’s         orders

dismissing his civil action for disability benefits and denying

his motion for reconsideration.                       The district court referred

this     case     to     a    magistrate        judge        pursuant      to    28        U.S.C.

§ 636(b)(1)(B)          (2012).          The       magistrate        judge       recommended

granting the agency’s motion to dismiss and advised Edmonds that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

            The        timely       filing      of     specific       objections           to    a

magistrate       judge’s        recommendation          is    necessary         to     preserve

appellate review of the substance of that recommendation when

the     parties        have     been     warned         of     the      consequences            of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);     see       also    Thomas     v.     Arn,    474    U.S.      140     (1985).

Edmonds     has        waived       appellate        review    by     failing         to    file

objections after receiving proper notice.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions          are    adequately        presented      in   the       materials

before    this    court       and    argument        would    not    aid   the       decisional

process.

                                                                                       AFFIRMED

                                               2